Citation Nr: 0400013	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a major depressive 
disorder.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for hearing loss and a major depressive disorder.  

A review of the file reveals that the RO, in June 1999, 
denied entitlement to service connection for a major 
depressive disorder.  That decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  As a result, the current claim must be 
considered a claim to reopen and the merits may be considered 
only if new and material evidence has been submitted since 
that prior rating decision.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2003); Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).

This appeal is, in pertinent part, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part.


FINDINGS OF FACT

1.  In June 1999, the RO denied entitlement to service 
connection for a major depressive disorder.  The veteran was 
provided notice of the denial and did not thereafter appeal.

2.  The evidence received since the June 1999 decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
major depressive disorder.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a major depressive disorder.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that current major depressive disorder 
was brought about by his military service.  In the June 1999 
RO decision, the claim was denied because the record on 
appeal did not show that the veteran's current psychiatric 
disorder was incurred in or aggravated by military service.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

The law and regulations that were in effect at the time the 
veteran filed his current application to reopen provide that 
"New and Material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the Federal Circuit's ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's June 1999 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the June 
1999 denial.  This evidence includes, for the first time, 
medical opinion evidence indicating that the veteran's 
current psychiatric disorder may have been caused by his 
military service.  Specifically, a January 2001 VA examiner 
reported that the veteran ". . . has [a] long history of 
depression that initially started early in his life when he 
was in the military."  This statement, the credibility of 
which must be presumed, Kutscherousky, provides, for the 
first time, evidence of the veteran's current psychiatric 
disorder being brought about by military service.  

The Board finds that the additional medical evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The above opinion regarding a medical nexus was 
not previously of record, and as such, this new evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  This new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
major depressive disorder.  Id.  Having determined that new 
and material evidence has been added to the record, the 
veteran's claim of service connection for a major depressive 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that this decision reopens the underlying claim.  To 
that extent, the decision is favorable, and to that extent 
alone, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

The claim of entitlement to service connection for a major 
depressive disorder is reopened.

REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
major depressive disorder.  However, given the state of the 
law and evidence as discussed below, the Board finds that the 
underlying claim of entitlement to service connection for a 
major depressive disorder, as well as the claim of 
entitlement to service connection for hearing loss, must be 
remanded for further evidentiary development.

Specifically, the Board notes that a review of the record on 
appeal shows that the veteran reported in October 2000, that 
he is in receipt of "disability benefits."  statement in 
support of claim.  Further, at the January 2001 VA 
examination, it was noted that the veteran had been "on 
disability" since 1997.  Arguably, these represent Social 
Security disability benefits.  Hence, additional development 
is in order.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The record also shows the veteran reported that he was 
treated for depression at the VA medical center in Jamaica 
Plains shortly after his separation from military service in 
August 1970.  In addition, the veteran reported that he 
received treatment from the following health care providers: 
St. Vincent's Hospital; Prescott Health Care; Boston Road 
Clinic; and Dr. Grentzenburg of the Fallon Clinic.  While the 
record shows that the RO requested all of the veteran's 
private treatment records and obtained some treatment records 
from St. Vincent's Hospital, the Fallon Clinic, and Boston 
Road Clinic, the record does not show that the RO requested 
the veteran's VA treatment records.  Therefore, a remand to 
request the VA records is warranted.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

As to entitlement to service connection for a major 
depressive disorder, the Board notes that the January 2001 VA 
examiner reported that the veteran ". . . has [a] long 
history of depression that initially started early in his 
life when he was in the military"  However, it is not clear 
if the above statement was intended by the examiner to be a 
medical opinion as to the origins or etiology of the 
claimant's current psychiatric disorder or a mere recitation 
of history as provided by the appellant.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history).  Therefore, on 
remand, the RO should contact the January 2001 VA examiner to 
clarify the opinion offered.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§ 3.326, 19.9 (2003); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

As to entitlement to service connection for hearing loss, the 
veteran claimed that current hearing loss was brought about 
by exposure to small arms fire while stationed in Germany.  
While a November 2000 treatment record from the Fallon Clinic 
shows the veteran being diagnosed with "high tone nerve 
hearing loss," the record on appeal does not contain medical 
opinion evidence as to whether any current hearing loss was 
brought about by military service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred there).  Therefore, 
on remand, the veteran should be afforded a VA examination to 
obtain this needed medical opinion evidence.  38 U.S.C.A. 
§ 5103A(d).  

Lastly, the Board observes that in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that, 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice letter.

In light of the case law, which the Board is legally 
obligated to follow, the appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), PVA, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the letter to the veteran begins 
the one year period.  Inform the veteran 
that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims he must waive in 
writing any remaining response time.  
PVA.

2.  The RO should obtain from the Social 
Security Administration all medical 
records, award letters, and/or 
administrative decisions granting Social 
Security disability benefits.  

3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
his claimed disabilities since his 
separation from military service.  The RO 
must inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should obtain 
all records identified by the veteran 
that have not already been associated 
with the record on appeal, including all 
treatment records from the VA medical 
center in Jamaica Plains.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

4.  After completion of the foregoing, 
the RO should contact the January 2001 VA 
examiner.  Send the claims folder to the 
examiner for review.  Based on a review 
of the claims folder and the results of 
the January 2001 examination, the 
examiner is to answer the following 
questions:

i.  Is it as least as likely as not 
that a major depressive disorder is 
related to the veteran's military 
service?

ii.  Is it as least as likely as not 
that currently diagnosed major 
depressive disorder manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service in 
August 1970?

Note:  In providing the above opinions, 
the examiner should comment on service 
medical records showing the veteran, in 
August 1969, sought a psychiatric 
consultation and, in January 1970, a 
treatment record noted that the veteran 
was taking Thorazine.

5.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA audiological examination.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examinations, the 
examiner is to answer the following 
questions:

i.  Is it as least as likely as not 
that any current hearing loss is 
related to military service?

ii.  Is it as least as likely as not 
that hearing loss manifested itself 
to a compensable degree within one 
year after his separation from 
military service in August 1970?

Note:  In providing the requested 
etiological opinions, the examiner is to 
take into account the veteran's claims of 
having been around small arms fire while 
stationed in Germany as well as his post-
service work history.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky. 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



